DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 04/23/2021 and 07/20/2021 have been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Claims 1-19, filed on 04/23/2021, are under consideration. Claims 1-11 are amended to correct formalities and remove multiple dependencies and claims 12-19 are new.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims are amended as follows: 
Claim 1, last 2 lines:	“isomer separation using a second simulated moving bed, to separate a α-olefin-rich product.”
Note: the above amendment intends to overcome indefiniteness issues under 35 USC §112(b) due to the use of a term of relevance that is not defined in the claims or the specification.
Claim 10, lines 2-3:	“wherein the α-olefin-rich product has an α-olefin content of 99.2 wt% or more.”
 
The Title is amended as follows: 	“METHOD OF SEPARATING ALPHA-OLEFIN BY A SIMULATED MOVING BED”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a thorough search of pertinent prior art did not locate a teaching or a suggestion for separation of a Fischer-Tropsch oil as outlines in the steps of claim 1.
The separation of olefin isomers mixture into a portion containing alpha olefins by simulated moving bed adsorption is disclosed by Ou (US 5,132,485) and Funk et al. (US 5,220,102). Furthermore, the separation of mixture of olefin isomers (e.g. C4-olefins) or mixtures of olefin and paraffin isomers using a simulated moving bed adsorption is disclosed by Xing et al. (US 2020/0172454), Fichtl (US 2017/0022125, labels 175 and 185 in Fig. 1), Rosback et al. (US 4,036,744) and Healy et al. (US 4,031,151). The separation of olefins from paraffins is disclosed by Kulprathipanja et al. (US 2015/0148577, US 2015/0148576, and US 4,567,309) and Neuzil et al. (US 4,455,445) wherein a stream of olefins and paraffins is separated into iso-olefin/olefins 
No single reference or combination of references teach or suggest the claimed method that uses Fischer-Tropsch oil as a feed to a method that cuts the feed (pretreated) into a fraction comprising N-carbons wherein this fraction is separated into an olefin-rich component using a first simulated moving bed (SMB) and wherein the olefin-rich stream is separated into an alpha-olefin rich product using a second SMB.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772